— In an action to recover damages for personal injuries, etc., the defendants Igor Shvakhgeyn and Ilya Shvakhgeyn appeal from an order of the Supreme Court, Kings County (Vaccaro, J.), dated February 12, 1990, which denied their motion, inter alia, to vacate their defaults in appearing at court-ordered depositions.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion by refusing to vacate the appellants’ defaults in appearing at court-ordered depositions (see, Pines v Muss Dev. Co., 153 AD2d 555). The record indicates that the appellants’ counsel did not make diligent efforts to secure their appearance, despite the admonition in a prior court order that the failure of any party to appear would result in that party being precluded from offering any testimony in the matter. Moreover, the appellants otherwise failed to proffer a reasonable excuse for their nonappearance. Thompson, J. P., Lawrence, Balletta and O’Brien, JJ., concur.